Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 1 of 62 PageID #:9927




   PROBATE COURT, CITY AND COUNTY OF DENVER, COLORADO



   TRANSCRIBER'S TRANSCRIPT



   CASE NO. 12 PR 1772



   IN THE INTEREST OF:

  JOANNE BLACK, Respondent.




              This matter came on for hearing before THE HONORABLE

  ELIZABETH D. LEITH, Judge of the Denver Probate Court, on

  Thursday, April 2, 2015.      The following is a transcript of the

  audible portions of that hearing as requested by the ordering

  party.



  APPEARANCES:     M. CARL GLATSTEIN, Esq., Reg. No. 13738 for
                   Bernard Black

                   LISA DiPONIO, Esq., Reg. No. 27707, for Joanne
                   Black, Respondent

                   GAYLE YOUNG, Esq., Reg. No. 17107. Guardian Ad
                   Litern for Joanne Black, Respondent

                   IRA SALZMAN, Esq., Attorney for Joanne Bla~k,
                   Respondent

                   ANTHONY DAIN, Trustee/cousin

                   CHERIE WRIGLEY, Cousin




                                                                             BLACK016614
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 2 of 62 PageID #:9928




                                                                               2



       1                              P R O C E E D I N G S

       2                 THE COURT:    Thank you, you may be seated.     All

       3    right.     The record is now on and the Court will call up 12 PR
       4    1772, the interest of Joanne Black.       And could I have

       5    appearances for the record, please.
        6               MR. GLATSTEIN:     Good morning, Your Honor, Carl
       7    Glatstein, registration 13738 here on behalf of Bernard

       8    Black, Conservator; Mr. Black is present.
       9                THE COURT:     He is?

      10                MR. GLATSTEIN:     Where did he go?
      11                UNIDENTIFIED SPEAKER:      (Inaudible).

      12                MR. GLATSTEIN:     He is almost present.
      13                THE COURT:     Okay.
      14                MR. GLATSTEIN:     His spouse Kate Litvak is also

      15    present.
      16                THE COURT:     Okay.
      17                MS. DiPONIO:     Good morning, Your Honor, Lisa

      18    DiPonio, 27707, court appointed counsel for Joanne Black.
      19    Your Honor, Ira Salzman who is Ms. Black's attorney in New
      20    York in the proceedings there.        They--he is on the phone.
      21                THE COURT:     Okay.

      22                MS. DiPONIO:     And Ms. Black is present with him as

      23    well.

      24                THE COURT:     Okay.

      25                MR. SALZMAN:     Also present--this is Ira Salzman--




                                                                                   BLACKO 16615
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 3 of 62 PageID #:9929




                                                                              3



        1   also present is Mr. Esaun Pinto (phonetic).

        2              THE COURT:     Okay.
        3              MR. DAIN:    Your Honor, Anthony Dain, trustee of the

        4   various trusts and an interested party.

        5              THE COURT:     Very good.
        6              MS. YOUNG:     Good morning, Your Honor, Gayle Young,

        7   Guardian ad Litem for Joanne Black.

        8              THE COURT:     All right.   Anyone else who wants to

        9 · enter an appearance?

      10               MR. DAIN:    Yeah, go ahead.
      11               MR. BLACK:     Bernard Black, Conservator.

      12               THE COURT:     Very good.
      13               MR. DAIN:    Cherie Wrigley, who is also an

      14    interested party.

      15               THE COURT:     All right.
      16               MS. WRIGLEY:     Joanne Black's cousin.

      17               TH~ COURT:     Right.   Okay.   All right.   So I've
      18    reviewed the various reports and it's my understanding first

      19    off that you have stipulated to the forensic review by Ms.
      20    Kerr; is that correct?
      21               MR. GLATSTEIN:     That is correct, Your Honor.

      22               THE COURT:     All right.   So I'll sign off on that
      23    order.   Did she estimate how long that was going to take?
      24               MS. YOUNG:     I think she indicated in an e-mail

      25    that--you know, she was supposed to call in and I don't know




                                                                                  BLACKO 16616
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 4 of 62 PageID #:9930




                                                                           4



        1   whether--whether she thought I was going to call her--I gave

        2   her the call-in number.

        3              THE COURT:     Okay.

        4              MS. YOUNG:     But I--I think she anticipated that she

        5   could get it done fairly soon, so I was going to ask her--

        6   today is April 2nd, in a month or so.

        7              THE COURT:     Okay.

        8              MS. YOONG:     So I would ask--

        9              THE COURT:     Give or take.

      10               MS. YOUNG:     --until May 15th.

      11               THE COURT:     All right.    And then can you enlighten

      12    me as to what exactly she's going to review?         What accounts

      13    is she going to look at?

      14               MS. YOUNG:     Okay.    Why donit you--

      15               MS. DiPONIO:     I will try my best, Your Honor,

      16    because there's a lot here.        And what I'd like to state to

      17    the Court upfront--initially this case was presented here--

      18               THE COURT:     Right.

      19               MS. DiPONIO:     --as a conservatorship.     At that time

      20    my client was on--for lack of a better phrase was on the

      21    streets.

      22               THE COURT:     Right.

      23               MS. DiPONIO:     She was not present at the hearing.

      24    At some point in time she was moved back to New York where

      25    she's been for almost two years.        Proceedings are going on in




                                                                               BLACK016617
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 5 of 62 PageID #:9931




                                                                             5



        1   New York,   I believe in two different--two different courts.

        2               We--the attorneys--and I hope I can speak for all

        3   of us here in Denver--are recently, within the last couple of

        4   months, realizing all these issues that are happening with

        5   what's happening in New York and how it affects Ms. Black.

        6   There's a lot out there.

        7               THE COURT:     Right.

        8               MS. DiPONIO:     And so Pam has an extensive amount of

        9   work to do.    We are looking--primarily I'm--I want to focus

      10    this status conferencing hearing on--on a couple of issues.

      11                MR. GLATSTEIN:     Lisa, could you use the mike

      12    please.

      13                MS. DiPONIO:     I'm sorry?

      14                MR. GLATSTEIN:     Could you us~ the mike?

      15                MS. DiPONIO:     Oh, sure.     The first being the

      16    disclaimer that was made of the paid on death benefits of the

      17    Fidelity and Vanguard accounts.          And Ms. Kerr is looking into

      18    that.

      19                THE COURT:     Okay.

      20                MS. DiPONIO:     The second issue is the 2013 Special

      21    Needs Trust that falls under the conservatorship here.

      22                THE COURT:     Which we've actually never seen, right?

      23                MS. DiPONIO:     Absolutely.     And that's one of the

      24    issues, Your Honor, it was never submitted for approval.             And

      25    so as Ms. Kerr--and if she's available--hopefully she'll be




                                                                                 BLACKO 16618
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 6 of 62 PageID #:9932




                                                                           6



       1   available by phone--she can explain to the ~ourt--it sounds

       2   like from her investigation so far--and let me just preface

       3   also, this is a preliminary report that was filed.         This is

       4   by no means conclusive findings or final findings that Ms.

       5   Kerr has made, which I believe Ms. Young filed yesterday or

       6   the day before.

       7               As she's reviewing these things her investigation

       8   may become more expansive, .so it's kind of hard right now to

       9   say--

      10               THE COURT:     Okay.

      11               MS. DiPONIO:     --exactly what all we're looking at

      12   because there's a lot out there with respect to trusts and

      13   Renata Black's estate, which is in New York.

      14               THE COURT:     But she's not going to do that.

      15               MS. DiPONIO:     She is not--unless--

      16               THE COURT:     I mean I thought that the Surrogate

      17   Court in New York was going to handle that.

      18               MS. DiPONIO:     Well--and Mr. Salzman can kind of--

      19   and so can Mr. Dain--Mr. Salzman can fill you in on the New

      20   York--

      21               THE COURT:     Right.

      22               MS. DiPONIO:     --court's position with respect to

      23   the Denver court's position.        It's almost kind of a who is

      24   going to do what.

      25               MR. DAIN:    Your Honor, if I could clarify?




                                                                               BLACKO 16619
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 7 of 62 PageID #:9933




                                                                           7



        1              THE COURT:     Right, which is one of the reasons I

        2   wanted to have the status conference--

        3              MS. DiPONIO:     Right.

        4              THE COURT:     --is to figure that out.
        5              MS. DiPONIO:     Right.
        6              MR. DAIN:    I--I can clarify what Ms. Kerr's report
        7   of forensic accounting is going to cover.

        8              THE COURT:     Okay.
        9              MR. DAIN:    She's starting with the date of this

       10   Court's first order, which is I believe is December 11--
       11              THE COURT:     '12.

       12              MR. DAIN:    --2012.      On that date is--she wants to
       13   know what was in Joanne Black's estate so to speak.         And that
       14   includes all of the paid on death benefits, and Vanguard
       15   accounts and Fidelity account and in any other accounts that
       16   the subsequent disclaimers were used to transfer money out.

       17   She starts there.
       18              THE COURT:     Okay.
       19              MR. DAIN:    There were transfers from those
       20   accounts--from the Vanguard, Fidelity, and Chase accounts but
      21    particularly she's looking at the transfers into both the

      22    estate of Renata Black, not interfering with the estate of
      23    Renata Black, but to find out what went in and what came out.
      24               She's looking at what went in to the 2013 Joanne

      25    Black Trust, which is a separate trust, that's not the




                                                                               BLACK016620
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 8 of 62 PageID #:9934




                                                                              8



        1   Supplemental Needs Ttrust; that's the trust that you haven't

        2   seen or approved.

        3                She's then looking at the account--the amounts--the

        4   two-thirds that were placed in the Supplemental Needs Trust

        5   of Joanne Black#s assets.       And then she's looking at the

        6   one-third that was placed into this Issue Trust for the

        7   benefit of the conservator's children and the conservator.

        8                She's also looking at what was recently uncovered

        9   that there was a Roth IRA of $300,000 that was paid on death

      10    to Joanne Black that hasn't been accounted for.          In fact, the

      11    full accounting has never been given to the Court, only

      12    two-thirds of certain amounts.       The $300,000 has not been

      13    accounted.     Ms. Kerr has not yet been able to determine how--

      14                 THE COURT:    This is the Roth you're talking about

      15    now?

      16                 MR. DAIN:    This is the Roth IRA.   How much if any

      17    has gone into any trust for Joanne Black's benefit.

      18                 THE COURT:    Uh-huh.

      19                 MR. DAIN:    She's going to look at that.    She's

      20    going to look at all amounts that were paid out including to

      21    accountants and various attorneys to--frankly anywhere to

      22    determine for this Court where was the money when it started,

      23    where should it have gone, and where is it at the end.

      24                 So it's going to be very expansive but as she goes

      25    along she finds more.




                                                                                  BLACK016621
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 9 of 62 PageID #:9935




                                                                                9



        1                THE COURT:    Yeah.

        2                MR. DAIN:    And so for instance the Roth IRA was

        3   uncovered within the last maybe week to ten days that there

        4   was a Roth IRA that had not been reported to this Court.

        5                She's also going to issue the report--she issued

        6   the interim report which explains that the accounting should

        7   have covered all of the assets of Joanne Black not just the

        8   two-thirds that this Court is aware of.

        9                And so she'll need to--she's talked with me, she's

      10    talked with Ms. Wrigley, she's talked with Mr. Black; she'll

      11    need to talk with other individuals.          She'll need to get

      12    access to the date of death accounts of Vanguard, Fidelity,
      13    anywhere else--

      14                 THE COURT:    Uh-huh.

      15                 MR. DAIN:    --Roth IRA, and follow it through.

      16                 THE COURT:    Okay.

      17                 MR. DAIN:    So I agree that probably would take

      18    another month to get a final report.          But the interim report

      19    itself is significant that was provided to the Court so far.

      20                 THE COURT:    Okay.     All right.   Now, Mr. Glatstein,

      21    is that your understanding as well?

      22                 MR. GLATSTEIN:    Yes, Your Honor.      Ms. Kerr has

      23    already started on this process and there's been a tremendous

      24    amount of information going back and forth between her and

      25    Mr. Black.




                                                                                    BLACKO 16622
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 10 of 62 PageID #:9936




                                                                          10



        1               THE COURT:   Okay.

        2               MR. GLATSTEIN:    Transparency is something that we

        3   think is necessary and appropriate here.        We've worked with

        4   Ms. Kerr before.     My concern is that with the preliminary

        5   reports they are not complete.      She has concerns and we've

        6   yet had a chance to address those concerns, but they are all

        7   being addressed.

        8              We are continuing with the forensic review.        All

        9   accounts are available and there has been no interference

       10   with providing her with information that she needs.

       11              THE COURT:    Uh-huh.

       12              MR. GLATSTEIN:    What we need is, you know, when she

       13   has questions that she let's us know.

       14              THE COURT:    Uh-huh.

       15              MR. GLATSTEIN:    And that process has been underway

       16   for a couple of weeks already.      When her reports come out we

       17   don't necessarily see it first.      And she's sounded an alarm

       18   but I think once she's got information and the narrative of

       19   what--what has happened, most of those issues will certainly

       20   fall by the wayside; that's why there needs to be a full

       21   review, measured review--

       22              THE COURT:    Uh-huh.

       23              MR. GLATSTEIN:    --with everybody having access to

       24   the information and what her concerns are and her findings

       25   when she has completed it, not as it is in process.




                                                                               BLACKO 16623
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 11 of 62 PageID #:9937




                                                                          11



        1              THE COURT:    Uh-huh.     Okay.   And does Mr. Black

        2   understand that under this process he can be required to

        3   disgorge money?    I--I don't--

        4              MR. BLACK:    So--so--you know it--

        5              THE COURT:    --this--this--I read some of the stuff

        6   that went on in New York and this nonsense about not being

        7   able to unwind, it doesn't fly in Colorado; it's pretty

        8   simple.   So the forensic review is important.

        9              MR. BLACK:    So the forensic review is underway; I'm

       10   getting Pam Kerr documents as fast as I can, as fast as she

       11   asks for them.    There is a substantive question, which is we

       12   came here and asked for authority to disclaim Joanne's

       13   payable on death benefits into the estate of Renata Black.

       14              THE COURT:    Uh-huh.

       15              MR. BLACK:    I did so.     Once they're in the estate

       16   of Renata Black, two-thirds are supposed to go out to Joanne.

       17   Most of that will go to the Supplemental Needs Trust, some of

       18   it has been paid directly on expenses for Joanne out of the

       19   estate, but two-thirds of the total has to go to Joanne.           And

       20   I'm happy to prepare--to document that two-thirds of the

       21   total did go to Joanne.

       22              THE COURT:    I guess that's one of the issues that

       23   needs to be resolved.

       24              MR. BLACK:    The--the only question I have there is

       25   I fully expect given that everything I'm doing is being




                                                                               BLACK016624
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 12 of 62 PageID #:9938




                                                                          12



        1   challenged that there will be a challenge in New York to my

        2   accounting for the estate and I'd like to have that challenge

        3   in one place, Your Honor, and not both.

        4              THE COURT:    I don't--

        5              MR. BLACK:    So if we're going to have a full review
        6   of the estate I don't want to have it in both places.

        7              THE COURT:    --I don't know that we can avoid that.

        8              MR. DAIN:    Your Honor, and--and the reason that

        9   this is so important--Your Honor, hit the nail on the head

       10   about disgorgement, the order that this Court issued did not

       11   discuss putting money into the estate of Renata Black such

       12   that two-thirds--only two-thirds of Joanne Black's--protected
       13   person's money would go to her and one-third would go to Mr.

       14   Black's children and him.

       15              When Mr. Black came to this Court and the first
       16   order that this Court issued said all the money will go into

       17   a Supplemental Needs Trust for Joanne Black.        There was a

       18   proposed amended order which had some confusing language

       19   which was never entered.     The Court entered a second amended
       20   order Nunc Pro Tune, that's what Pam Kerr, the forensic

       21   accountant is recognizing--

       22              THE COURT:    Uh-huh.

       23              MR. DAIN:    --to December llt\ 2012, which said all

       24   of the money is being placed in a Supplemental Needs Trust,

       25   in bold, and below said as part of your ability to do this




                                                                               BLACKO 16625
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 13 of 62 PageID #:9939




                                                                          13



        1   you can disclaim among other things.

        2               THE COURT:   Uh-huh.

        3               MR. DAIN:    The Court--the disclaimer itself is not

        4   the issue, the Court was saying you need to marshal those

        5   assets.    What Mr. Black then did--and to this Court--is he

        6   never accounted for that one-third he took.        He had to come

        7   to this Court first--

        8               THE COURT:   Uh-huh.

        9              MR. DAIN:     --before he could act on this

       10   irremediable conflict.     So he never accounted, this Court, I,

       11   Ms. Black, Ms. DiPonio, Ms. Young, Ms. Wrigley, all assumed

       12   all of the money that he was accounting for was before this
       13   Court.    He never told this Court I've taken a third of that

       14   and potentially all or a third of the Roth IRA, which has

       15   never been accounted, and--and put it in a trust for my

       16   benefit and my children's .benefit.

       17               Then--and this is what is so egregious to this

       18   Court--he went to New York and in an affidavit said I was
       19   given specific authorization from the Colorado court to

       20   transfer this money into the estate of Renata Black where
       21   two-thirds would go to Joanne Black, one-third to my children

       22   in trust, specific authorization.       And he cited an order

       23   provision which does not exist.       This Court never issued that

       24   order.
       25               Then he told that Court it's not your job to second




                                                                               BLACKO 16626
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 14 of 62 PageID #:9940




                                                                          14



        1   guess the Colorado court because clearly if all these assets

        2   are Joanne Black's, any court would question how you take a

        3   third out and gift it to your children.        But he told that

        4   court don't second guess a Colorado court.        So he perpetrated

        5   a fraud on this Court and further perpetrated it on that
        6   court using this Court.
        7              THE COURT:    Uh-huh.

        8              MR. DAIN:    That is before this Court because as

        9   conservator he's incapable of one more day acting.         He's

       10   acted on a fraud and he's--he's irremediably conflicted; he

       11   cannot continue to act.

       12              So this is not a New York issue; this is an issue
       13   of what he's done to this Court.       If you look throughout the

       14   docket you will find even today there has not been an
       15   accounting for that one-third.      It was never mentioned.        I

       16   requested multiple times give us a complete accounting to the

       17   Court and to me as trustee and he said look at the

       18   accountings I've done and the accountings he did do not
       19   mention the one-third he took; that's a material
       20   misrepresentation for this Court.
       21              THE COURT:    Uh-huh.
       22              MR. DAIN:    It's an absolute fraud.     Mr. Glatstein
       23   is continuing to advocate for Mr. Black to remain as

       24   conservator pending this accounting.       Now, that Mr. Glatstein

       25   knows that there was no accounting to this Court of that




                                                                               BLACKO 16627
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 15 of 62 PageID #:9941




                                                                          15



        1   one-third, never did it until he was caught and still hasn't

        2   done it, and that he misrepresented to the New York court; we

        3   provided him that order, we provided that to the Court, his

        4   filing, he can't continue to advocate for Mr. Black because

        5   there is now a conflict in his representation of Mr. Black.

        6               I've looked at the ethical laws of Colorado and he

        7   can't have Mr. Black continue to say I will act in the best

        8   interest of Joanne Black when he's already breached his

        9   fiduciary duty.

       10               So before this Court--I know it's a status

       11   conference--is this Court has to determine right now to

       12   remove him as conservator, place a temporary conservator in

       13   place pending the accounting and freeze these assets because

       14   the Court doesn't know where they all are.

       15              THE COURT:    Okay.   My main concern though and I've

       16   gone back and forth on cases like this with the New York

       17   courts before because I know you litigate in more than one

       18   court on any given issue, which is unfortunate, but I--the

       19   will has to be construed by the Surrogate's Court, doesn't

       20   it?

       21              MR. DAIN:    Oh, the will absolutely does, but--

       22              THE COURT:    And I've read some of the stuff that's

       23   been filed and it's anything but clear.        So I thought that

       24   that court would need to make a determination.

       25              MR. DAIN:    Oh, the Court will make a determination,




                                                                               BLACK016628
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 16 of 62 PageID #:9942




                                                                            16



        1   but what Mr. Black didn' t--i t wasn't in the will, what Mr.

        2   Black had before this Court is paid on death benefits outside

        3   the estate of Joanne Black.

        4                THE COURT:    Right.

        5               MR. DAIN:     He then put them into that.      Absolutely

        6   when all this is transferred to New York it will be unwound

        7   there.    Absolutely once that court recognizes the fraud

        8   perpetrated on it.

        9                But what this Court has to do--it has before it Mr.

       10   Black, it has to say I can order you to cease all activities;

       11   I can terminate your conservator ship and appoint a

       12   supplemental one and I can freeze the assets before me so

       13   that Ms. Kerr can get to the bottom of this completely

       14   without any interference.

       15               There is an attorney, Mr. Salzman, in New York.

       16               THE COURT:     Uh-huh.

       17               MR. DAIN:     There is an attorney here, Ms. DiPonio

       18   here,    there is a Guardian ad Litem here,       there is no risk

       19   that Joanne Black will somehow get money that Mr.--Mr. Black

       20   would not want her to have.

       21               But the key is how can Mr. Black continue to act as

       22   conservator when you know from what you've read that he

       23   deceived this Court and then used this Court as a vehicle to

       24   deceive the New York court, he can't.

       25               THE COURT:     Okay.     All right.




                                                                                 BLACK016629
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 17 of 62 PageID #:9943




                                                                           17



        1               MR. GLATSTEIN:     Your Honor--

        2               MS. YOUNG:    Excuse me, Pamela Kerr has been trying

        3   17 times she has called in to indicate that--she would like

        4   to participate and she has a--

        5              MR. SALZMAN:      I'm having a little trouble hearing

        6   here.

        7               THE COURT:    I think there's a limit, I don't know

        8   if she can at this point.

        9               UNIDENTIFIED SPEAKER:     ( Inaudible) .

       10               UNIDENTIFIED SPEAKER:     ( Inaudible) .

       11               THE COURT:    But will it drop everybody else?      I

       12   don't want that to happen.

       13              MS. DiPONIO:      Your Honor, what we've done in the

       14   past in this situation is actually had somebody call in on a

       15   cell phone and it's really difficult and then we put the cell

       16   phone by a speaker--

       17              THE COURT:     Do we need her--

       18              MS. DiPONIO:      --and we've had to do that.

       19              THE COURT:     --to chime in at this point?

       20              MS. YOUNG:     If you want to know how long it might

       21   take.

       22              THE COURT:     It will take what it takes.

       23              MS. YOUNG:     Okay.

       24              THE COURT:     So go ahead, Mr. Glatstein.

       25              MR. GLATSTEIN:      Your Honor,    I wanted to object here




                                                                                BLACK016630
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 18 of 62 PageID #:9944




                                                                          18



        1   since this is getting first lies and my actions are also

        2   being impugned, but this is a status conference not an

        3   evidentiary hearing.      There are issues that certainly the

        4   parties do not agree upon and that needs to be set for notice

        5   of hearing and we can deal with it at that point.

        6                But I also don't want the Court to lose sight of is
        7   that this is not just a matter of the disclaimer; this is a

        8   matter of making sure there is the ongoing support of a

        9   conservatorship.

       10                THE COURT:   Uh-huh.

       11                MR. GLATSTEIN:   We have talked with the Guardian ad

       12   Litem and we have no issue about a special conservator being
       13   appointed.     Ms. Peterson is very well experienced with a lot

       14   of issues that Ms. Kerr doesn't quite track.

       15                And what we have suggested and would suggest to the

       16   Court is that Ms. Peterson be added as a special conservator.

       17   There will be no movement of money, no payments or

       18   distributions without special conservator's prior approval so
       19   that we don't dismantle the entire conservatorship and the

       20   safety net structured and start again from scratch; that does

       21   not serve Ms. Black her--her interest or anybody other than
       22   attorneys who are now feeding at the trough here because

       23   there are significant assets.

       24                Certain issues need to be resolved by this Court

       25   first.




                                                                               BLACK016631
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 19 of 62 PageID #:9945




                                                                           19



        1               THE COURT:     Okay.

        2               MR. GLATSTEIN:        And certain issues will have to be

        3   addressed by the New York court obviously.          The purpose of

        4   the status conference this morning was to determine what

        5   stays here and what does have to get resolved.
        6               In talking with court appointed counsel and the

        7   Guardian ad Litem I think there is agreement that the 2013

        8   Trust should be submitted to this formally for review and

        9   determination whether that needs to be--needs to stand or be

       10   reformed.

       11               THE COURT:     Apparently there's two trusts--three

       12   trusts.
       13               MR. GLATSTEIN:        If I could--I can walk the Court
       14   through--through things just briefly.          There is the original

       15   1997 Trust that Renata Black had created at the same time
       16   that her '97 will was created.          That same time the Issue

       17   Trust was created; those were all provided to the Court.

       18               The 2013 Trust was one created after Mr. Black was
       19   appointed and I will take responsibility here for not having

       20   submitted that to the Court for approval first; that was
       21   draft by Mr.      (Inaudible) .

       22               MR. BLACK:      It was drafted by law (Inaudible).

       23               THE   COURT:   And does it provide for payment of

       24   Medicaid?

       25               MR. GLATSTEIN:        It--it has trigger trust provisions




                                                                                BLACKO 16632
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 20 of 62 PageID #:9946




                                                                          20



        1   in it.     It can be converted to that.    These are things that

        2   need to be reviewed by the Court.       If the funds were not in--

        3   in a trust they would be in the conservatorship.         These are

        4   not the protected funds.

        5                In doing what would essentially be a self-settled

        6   trust, the conservator doing it on behalf of Joanne, there

        7   must be a Medicaid payback provision regardless of what state

        8   she's in.

        9               THE COURT:    Right.

       10               MR. GLATSTEIN:    And I should correct also one

       11   misstatement that was in one of the pleadings I think by Ms.

       12   Young, there is no provision in there that allows Mr. Black

       13   to make distributions or payments to anybody other than

       14   Joanne for her benefit.      He cannot pay himself out of that,

       15   he cannot pay his children; he's not the sole trustee.         Mr.

       16   Dain is also a trustee, he signed off on that agreement.

       17               MR. DAIN:    Your Honor, that's incorrect and I can

       18   explain.    Mr. Black has requested of me just recently that he

       19   be allowed to reimburse himself for his children's student

       20   loan through the Issue Trust; that's improper because those

       21   are Joanne Black's assets.

       22               So I--I know there are provisions, I'm the trustee

       23   on these trusts.

       24               THE COURT:    Uh-huh.

       25               MR. DAIN:    I know there are provisions through




                                                                               BLACK016633
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 21 of 62 PageID #:9947




                                                                          21



        1   which he can gain access to enrich his children.        On the

        2   Supplemental Needs Trust he added his son through another

        3   misrepresentation who also has a conflict because he

        4   benefits.    We have to stop this, those trusts--the assets

        5   have to be frozen at this time so that Ms. Kerr can get

        6   access.

        7               We need--we have the proposed supplemental or

        8   temporary trust conservator in court today, ready to take

        9   over and act.    The only attorneys who are feeding at the

       10   trough are the attorneys that Mr. Black is paying to defend

       11   him here and New York and to perpetrate these acts; that

       12   needs to be frozen and stopped.

       13               That's the important point, it's not about Mr.

       14   Black, it's about Ms. Black, the protected person, that's

       15   who--that's who this case is about.       And we have to freeze

       16   these, get a new conservator in and get this accounting done,

       17   then this Court can decide what to do in terms of

       18   transferring it to New York.

       19               THE COURT:   Uh-huh.

       20               MR. BLACK:   If I may,   I'm sitting here listening to

       21   this astonishing collection of falsehoods and

       22   misrepresentations by.Anthony Dain.       I respectfully request

       23   that--let's make this a status conference, let's let counsel

       24   for Joanne appear, counsel for Joanne said the forensic audit

       25   is underway; it's complicated, it will take awhile, we will




                                                                               BLACK016634
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 22 of 62 PageID #:9948




                                                                           22



        1   see what it comes out with.

        2               I am confident that the forensic audit will show

        3   that everything that I said to this Court I would do I did;

        4   that all the money is accounted for.         There have been no

        5   improprieties, no misdeeds, no misspending of money.          I'm not

        6   quite sure what to do other than Anthony Dain is making

        7   claims of fraud and misrepresentation that are just a

        8   complete concoction.      Let's have a hearing and let's get Mr.

        9   Dain on the stand under oath and see what he's willing to say

       10   under oath.

       11              THE COURT:     Okay.

       12              MR. BLACK:     Because I am just outraged.
       13              THE COURT:     All right.     So I still want to

       14   understand and it needs to be clear so is the probate--or the

       15   Surrogate Court still going to decide this two-thirds,

       16   one-thirds business?

       17              MR. SALZMAN:     If .I may be heard on that, Your

       18   Honor, I'm Ira Salzman in New York.

       19              THE COURT:     Thank you.

       20              MR. SALZMAN:     All right.    We have--there are two
       21   separate proceedings pending in New York, there's--

       22              THE COURT:     Right.

       23              MR. SALZMAN:     --a guardianship proceeding which is

       24   pending in Supreme Court I believe that is roughly the

       25   equivalent of your Superior Court in Colorado.         And then we




                                                                                BLACK016635
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 23 of 62 PageID #:9949




                                                                          23



        1   have the estate of Renata Black that is pending in the

        2   Surrogate Court.

        3              THE COURT:     Right.

        4              MR. SALZMAN:     The--I don't think that anybody is

        5   contesting at this point the actual interpretation of the

        6   will of the late Renata Black.      I think it is--it is clear

        7   under the will that if there is a probate asset under the

        8   remainder clause of that asset that there is, in fact,        a

        9   two-thirds, one-third split.

       10              Now, as I believe Mr. Black stated before he may,

       11   in £act, have a duty to account in New York with regards to

       12   his actions concerning the estate, but I have to (inaudible)

       13   state that I don't believe that there's a real issue with

       14   regard to construction of the will.

       15              MR. DAIN:    And, Your Honor, the--the other action

       16   is where this is going to occur that it has to be unwound;

       17   it's not--you can't take ill-gotten gains, put them into the

       18   estate and say well we're stuck with now a third gets to go

       19   to Mr. Black's children; that's going to be determined first

       20   at this Court--this Court has the right to say, no, you acted

       21   in violation of my orders--

       22              THE COURT:     Okay.

       23              MR. DAIN:    --you return that money because it's not

       24   an issue of the estate.      The Court in that case never should

       25   have had the money.     So this Court can make the




                                                                               BLACK016636
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 24 of 62 PageID #:9950




                                                                          24



        1   determination, the New York court of guardianship court can

        2   make that determination.

        3              As Mr. Salzman says it's not going to be an issue

        4   of whether the estate was probated there were other assets in

        5   the estate.    The issue is Joanne Black's money never should

        6   have been in that because this Court never ordered it to go

        7   there such that a third could go to Mr. Black's children;

        8   that will be reversed before the probate court even addresses

        9   any issues because that estate had other assets to deal with

       10   as well, real estate assets as well.

       11              MS. DiPONIO:     Your Honor, if I may--

       12              THE COURT:     Yeah.

       13              MS. DiPONIO:     --yes, Renata Black's will

       14   (inaudible) were as (inaudible).       I think what the issue is

       15   as far as conflict here and I believe in conversations that

       16   I've had with Mr. Salzman is that the language does exist in

       17   the second amended order regarding the two-thirds or the

       18   disclaimer.

       19              THE COURT:     The disclaimer not the two thirds?

       20              MS. DiPONIO:     The one-third disclaimer or the

       21   disclaimer that was made in the second amended order.

       22              MR. DAIN:    There's no--nothing--

       23              MS. DiPONIO:     Oh, that wasn't in there, it was in--

       24   it was just a disclaimer--

       25              THE COURT:     Right.




                                                                               BLACK016637
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 25 of 62 PageID #:9951




                                                                           25



        1              MS. DiPONIO:     --it doesn't mention the will.      I

        2   think the issue is though a motion wasn't filed that wasn't

        3   fully explained to this Court what was going to happen with
        4   that disclaimer and I think that's the issue.

        5              THE COURT:     Yeah.
        6              MS. DiPONIO:     So once that was disclaimed of course

        7   it's going to fall into the residuaries of the estate and

        8   the--

        9              THE COURT:     Subject to division, right.

       10              MS. DiPONIO:     Absolutely.    So I think the issue we

       11   have is that that disclosure was never fully made

       12   (inaudible), to the Guardian ad Litem, to the Court and
       13   that's the issue we're having.

       14              THE COURT:     Okay.    That's fine.   All right.   So at

       15   this point then what I am doing is I am suspending Mr. Black
       16   as conservator; his letters expire this month anyway, they

       17   will not reissue until further order from the Court.

       18              In order to provide continuity under the
       19   conservatorship itself Ms. Peterson is being appointed as the

       20   special conservator.      The assets are frozen.     And then what

       21   is Ms. Peterson going to use to pay the living expenses and
       22   whatnot?

       23              MR. DAIN:    Your Honor, Ms. Black currently gets
       24   Social Security and worker's comp.

       25              THE COURT:     Right.




                                                                                BLACK016638
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 26 of 62 PageID #:9952




                                                                          26



        1               MR. DAIN:   Until recently Mr. Black redirected that

        2   money.   If that money--if the Court can order that she

        3   continue to receive those assets--she's able to pay for her

        4   own housing; she's able to pay for her own bills.         We qan

        5   either have a special order where Ms. Peterson can say these

        6   are the living expenses and allow that to be transferred; I

        7   didn't mean by frozen that we freeze Ms. Black out.

        8               But Mr. Salzman may be able to say--give us more

        9   input as to exactly how much, but those amounts are

       10   appropriate and as a trustee of the Supplemental Needs Trust

       11   I've been authorizing it and will continue to authorize that

       12   so we can pull out of that trust if necessary to supplement

       13   her assistance that she's receiving and housing.

       14               So there's a vehicle to do that and I think it can

       15   be done either by ex parte requests with nonopposition I

       16   assume or through any vehicle that the Court wants but that

       17   amount one way or another we should ensure she has.         And Mr.

       18   Salzman may be able to say whether independently she has

       19   enough coming in from those sources.

       20              MR. SALZMAN:     May I--may I be heard, Your Honor?

       21              THE COURT:     All right.

       22              MR. SALZMAN:     Ms. Black is currently receiving I

       23   believe $500 per week which is being deposited into an

       24   account and she makes cash withdrawals from and uses those

       25   funds to pay substantially all of her bills.




                                                                               BLACK016639
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 27 of 62 PageID #:9953




                                                                           27



        1                THE COURT:     And what is the nature of those funds?

        2                MR. SALZMAN:     I'm sorry I didn't understand the

        3   Court's question.

        4                THE COURT:     Are they the Social Security or the

        5   workmen's comp or what is that?
        6                MR. SALZMAN:     Well, I--we--again, these are funds

        7   that are being deposited into the account--
        8                THE COURT:     From where?

        9                MR. GLATSTEIN:     Your Honor--

       10                MR. SALZMAN:     By the current conservator.

       11                MR. GLATSTEIN:     --the conservator is making those

       12   deposits.
       13                THE COURT:     What's the source of the money?

       14                MS. DiPONIO:     The Chase account, Your Honor.

       15                THE COURT:     What--what--
       16                MR. BLACK:     The--the correct source is the

       17   Supplemental Needs Trust.

       18                THE COURT:     So you're taking 500 a week out of the

       19   Supplemental Needs Trust?
       20                MR. BLACK:     I can switch to the 2013 Trust if you'd

       21   like.   The idea is we're trying to get Joanne money from

       22   somewhere.

       23                THE COURT:     Well, why can't she use her Social

       24   Security and the workmen's comp?
       25                MR. BLACK:     The--the worker's comp is going into




                                                                                BLACKO 16640
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 28 of 62 PageID #:9954




                                                                          28



        1   the 2013 Trust, I'm happy to use the 2013 Trust to pay the

        2   $500 a week; that's fine.        The Social Security--
        3              THE COURT:     So you're putting her monthly benefits

        4   going into a trust, is that what I'm understanding?
        5              MR. BLACK:     So right now the Social Security
        6   benefits were going to a representative payee whom I believe

        7   to be Mr. Pinto.     I arranged to have them come to me; they
        8   came to me for one month.        They went into the 2013 Trust from

        9   which they could be spent on Joanne's benefit.
       10              Joanne then arranged to have those benefits
       11   suspended I believe and so right now they're piling up at

       12   Social Security.    There's plenty of money, the question is
       13   what's a reasonable amount of money to pay to Joanne and
       14   where should we pay it from and I don't have any strong view

       15   on that.
       16              MR. SALZMAN:    Your Honor, may--may I be heard?

       17              THE COURT:   ·Yeah.
       18              MR. SALZMAN:    The--Mr. Pinto by the way is present
       19   with me in my office at the moment, was the representative
       20   payee on the Social Security until the beginning of this
       21   year.

       22              During the pendency of this proceeding and over my
       23   client's objection Mr. Black arranged for himself to become
       24   the representative payee of those funds.        At this point we

       25   lost track of them.     This is the first we're hearing that




                                                                               BLACKO 16641
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 29 of 62 PageID #:9955




                                                                           29



        1   the--that the payments of those funds have been suspended.

        2              Now, we would be more than happy to have Mr. Pinto

        3   return as the representative payee of the trust--of the

        4   Social Security rather but certainly this is something that

        5   needs to be investigated.      This is the first I'm learning of

        6   it.

        7              MR. GLATSTEIN:     Your Honor,   there were a variety of

        8   concerns with respect to what was happening with her Social

        9   Security; that's part of what we think an evidentiary hearing

       10   would be good for the Court to know.        Funds were being

       11   withdrawn from her account by Mr. Pinto not for her benefit

       12   that we could discern and he would not account to the

       13   conservator for those funds.

       14              THE COORT:    Right.   I know there was a big dispute

       15   about that.

       16              MR. GLATSTEIN:     Right.   And Ms. Kerr will be

       17   provided all that information so she can also from a forensic

       18   accounting perspective see where everything went, what the

       19   concerns and issues were.

       20               Funds were being withdrawn from Joanne's personal

       21   account by Mr. Pinto when she's on a locked psych unit.             And

       22   no accountability on that to anybody.       We would be very

       23   concerned about Mr. Pinto being put back into a position as a

       24   rep payee; there needs to be accountability on that as well

       25   as everything else for Joanne's benefit.




                                                                                BLACKO 16642
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 30 of 62 PageID #:9956




                                                                          30



        1              MR. SALZMAN:     Mr. Pinto has just advised me that he

        2   will provide a full accounting of all the funds that he

        3   withdrew to Ms. Kerr.

        4              THE COURT:     Okay.

        5              MR. BLACK:     Your Honor, if I may speak, I want to

        6   ask that you think about what orders you want to issue and

        7   try to explain some of the context behind that.        So one might

        8   ask why do Anthony Dain and Cherie Wrigley care so much about

        9   suspending my powers as conservator given that there's been

       10   no showing and not even a claim that I have done anything

       11   improper in spending money.

       12              If you look at their objections to my 2013

       13   accounting there is not a single substantive objection to

       14   anything I did.    If you look at their objections to the 2014

       15   accounting there's not a single substantive objection to

       16   anything I did.    All you're hearing about is a complaint

       17   about the disclaimers in 2012 which we believe were fully

       18   disclosed and fully approved.

       19              THE COURT:     Uh-huh.

       20              MR. BLACK:     As conservator I have very limited

       21   tasks.   I get the weekly check from Travelers and I put it

       22   into the new 2013 Trust.

       23              THE COURT:     And what's the source of the Travelers

       24   money?

       25              MR. BLACK:     This is the worker's comp money that




                                                                               BLACK016643
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 31 of 62 PageID #:9957




                                                                          31


        1   was so crucial to obtain in 2012 and was an important part of

        2   why the disclaimers were part of the package in 2012 because

        3   as we will explain at a hearing there was no way to get the

        4   worker's comp money except as part of a package--

        5                THE COURT:   Okay.   So do I--

        6                MR. BLACK:   --with the disclaimers.

        7                THE COURT:   --I guess we need to pull the

        8   transcript then from your appointment hearing about this

        9   business with the disclaimer.      Because the two-third,

       10   one-third thing I don't have in my notes, so--

       11                MR. BLACK:   So we--we can--

       12                THE COURT:   --we'll pull the transcripts.

       13                MR. BLACK:   --we can go through--through the

       14   history, right, but--but my understanding was that the

       15   two-thirds, one-third--and I think we--we can walk you

       16   through the disclosure was fully disclosed, there were

       17   proposed orders, there were more proposed orders, there was

       18   an approved order, everybody knew about the two-thirds,

       19   one-third.

       20                I don't--I really think there was no doubt about

       21   what was being proposed to the Court and what I planned to do

       22   and wanted to do with the disclaimer of the payment on death

       23   beneficiaries.     And I think we can show you a very extensive

       24   paper trail on that.

       25                THE COURT:   Okay.




                                                                               BLACKO 16644
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 32 of 62 PageID #:9958




                                                                          32


        1              MR. BLACK:    With regard to the conservatorship the

        2   issue is that in the fall you basically told us, look, Joanne

        3   is in New York go to New York.      We went to New York; I

        4   applied to transfer my conservatorship to New York.         You

        5   might ask why are we still fighting over everything under the

        6   sun here and I think a principal answer is that Anthony Dain

        7   an Cherie Wrigley are doing their best to throw mud at me in
        8   Colorado and then they're going to go to New York and say,

        9   see,   (inaudible) throwing mud at Bernie Black in Colorado.

       10               It would be I think a major victory for them if you

       11   were to suspend my conservatorship because then the New York

       12   Court will assume that there was something underneath it.
       13              And, Your Honor, I ask that there has been no

       14   showing that I have done anything whatsoever wrong in

       15   managing Joanne's money except to follow what I believe was

       16   fully approved in 2012.
       17              And so what I would propose instead in order to

       18   avoid sending this adverse inference to the New York court is

       19   leave me in place, extend my powers, add a special
       20   conservator, I'll continue to get the weekly checks, I'll

       21   continue to put them in trusts for Joanne, I'll continue to

       22   communicate with Travelers and make sure that the benefits

       23   continue to come because every so often they ask me to
       24   confirm various things about Joanne including that she's

       25   alive and where she is.




                                                                               BLACK016645
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 33 of 62 PageID #:9959




                                                                          33



        1               I'll file income taxes for Joanne.      I won't spend

        2   anything without approval of the special conservator and that

        3   way we can avoid sending a message to New York that I think

        4   is just unwarranted because I think I have, in fact, done

        5   nothing wrong.    I have, in fact, behaved properly and I am

        6   completely convinced that Ms. Kerr's forensic audit will

        7   simply confirm that I did what I said I was going to do; I

        8   did what I said I was going to do for the disclaimer.         I

        9   spent the money as conservator in the ways that I've reported

       10   to the Court that I can--spent it; I spent it in no other

       11   ways.

       12              I think that's what the forensic audit is going to

       13   show and we have preliminary evidence on that now.         And I

       14   really want to avoid the adverse inference that I've done

       15   anything wrong without an evidentiary hearing and without any

       16   showing that I've done anything wrong where we will come in

       17   and show you the full paper trail on the disclaimer and

       18   two-thirds, one-third.     We will show you the very important

       19   reasons why this was the best solution for Joanne at the

       20   time, not just that it was disclosed, not just that it was

       21   approved but it was in substance the best decision for

       22   Joanne.   It was a carefully thought through decision in very

       23   complex circumstances.

       24              And, Your Honor,    I ask for a hearing at which we

       25   can show you all this rather than suspending my powers where




                                                                               BLACKO 16646
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 34 of 62 PageID #:9960




                                                                            34


        1   I think there is no evidence that I've done anything wrong.

        2              MR. DAIN:    Your Honor, I'm sorry--

        3              MR. SALZMAN:     May I be heard briefly?    To the

        4   extent that Mr. Dain and Ms. Wrigley are acting in--in

        5   Colorado, the instigator is me because it was--as a result of

        6   my conversations and interviews with Joanne that I first

        7   became concerned about this issue of the disclaimer and I

        8   independently attempted to research Colorado law.

        9              It was my thought based on my review of Colorado

       10   law that these were not New York issues they were Colorado

       11   issues.   I communicated with Ms. DiPonio; I spoke to Mr.

       12   Dain, and I think that is the impetus to this proceeding and
       13   to the extent that Mr. Black needs to be mad at somebody it's

       14   not Mr. Dain and Ms. Wrigley, it's me.

       15              THE COURT:     Okay.

       16              MR. DAIN:    Your Honor--

       17              THE COURT:     Mr. Dain?

       18              MR. DAIN:    --when Mr. Black--he doesn't get it when

       19   he says I've done nothing wrong.       Before the Court is

       20   ordering his admission he's not arguing that--that he took

       21   one-third to the benefit of his children; that is a conflict.

       22   To say to this Court that I got authorization for that, I did

       23   everything I'm supposed to do, Your Honor says you don't have

       24   the note; the order that he says he had says nothing of the

       25   sort that this is going into the estate.       Your Honor could




                                                                                 BLACKO 1664 7
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 35 of 62 PageID #:9961




                                                                          35



        1   have never issued him an order that allowed him to take

        2   one-third of Ms. Black's money, however, the vehicle was and

        3   put it to his and his children's benefit; that's a conflict

        4   he can't act on and this Court never could have given him

        5   that authority.

        6               I'd love to go back and look at the transcript.

        7   I'd love to go back and look at the history.        I've given you

        8   the history of the orders.

        9               THE COURT:    Right.

       10              MR. DAIN:     And the reason Ms. DiPonio, Ms. Young,

       11   Ms. Wrigley, myself didn't object to his accountings is he

       12   was only accounting for two-thirds of the money and we didn't

       13   at that time have any evidence or know there was additional

       14   money had had taken.

       15               If you come to this Court and you say there are $3

       16   million, I take one and I account for two, we're going to say

       17   well that's all we know exists because he never--I'm a

       18   trustee and he never gave me statements, you think okay,

       19   well, two--two million is still there.

       20               If we had known there was $3 million---over $3

       21   million and a third was suddenly missing th'ere would have

       22   been obj actions everywhere including Your Honor.

       23              So I--we can have an evidentiary hearing, I'd love

       24   that, but Your Honor has to continue with the order it

       25   initially--




                                                                               BLACK016648
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 36 of 62 PageID #:9962




                                                                          36


        1              THE COURT:     Right.

        2              MR. DAIN:    --decided.

        3              THE COURT:     So who is being proposed to be the

        4   conservator then if not Mr. Black in New York?

        5              MR. DAIN:    In here or--

        6              THE COURT:     I thought you said you initiated--

        7              MS. DiPONIO:     In New York.

        8              MR. DAIN:    Oh, in New York--it calls it a

        9   guardianship rather than a conservatorship.

       10              THE COURT:     Oh, of the person and the property.

       11              MR. DAIN:    It is Ms. Wrigley and that's who was

       12   nominated by Ms. Black and that's why the court there is

       13   considering that.

       14              THE COURT:     I see.

       15              MR. DAIN:    But here Ms.   Peterson--we're--we're more

       16   than happy to have her appointed as an independent special

       17   conservator.

       18              MR. BLACK:     Your Honor, at a hearing we will show

       19   that Cherie Wrigley knew about the disclaimer plan, knew

       20   about the plan for two-thirds to go to the Supplemental Needs

       21   Trust and the other one-third to go to the Issue Trust,

       22   approved it, endorsed me, and helped me get it done.

       23              Your Honor, at a hearing we will show you that

       24   Anthony Dain--

       25              THE COURT:     Okay.




                                                                               BLACK016649
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 37 of 62 PageID #:9963




                                                                          37



        1              MR. BLACK:    --knew about the two-thirds, one-third

        2   and said nothing, was uninvolved, was totally uninterested,

        3   left everything to Cherie and me.       I tried t get Mr. Dain to

        4   come in and be the conservator in Colorado instead of me, he

        5   wasn't interested.

        6               I tried to get him to manage the money under

        7   Joanne's Supplemental Needs Trust, he wasn't interested.           I

        8   could not get Mr. Dain to lift a finger on Joanne's behalf

        9   until I had a fight with Cherie Wrigley, his sister, over

       10   Cherie Wrigley's outrageous spending demands on Joanne's

       11   money and now Anthony Dain is coming in and being active on

       12   behalf of Cherie Wrigley.

       13              Your Honor, this case is fundamentally about

       14   whether Cherie Wrigley and Anthony Dain can grab Joanne's

       15   money so that Cherie can spend it and spend it and spend it

       16   until there is nothing left.

       17              THE COURT:    Well, maybe you should have--

       18              MR. BLACK:    And, Your Honor, at a hearing we will

       19   show you all this.

       20              THE COURT:    --a professional fiduciary then deal

       21   with this instead of a family member, maybe that's the

       22   answer.

       23               MS. DiPONIO:    And, Your Honor,    (inaudible) it's

       24   all irrelevant what's happening here.       What's--what's most

       25   important here is (inaudible) what was disclosed to this




                                                                               BLACKO 16650
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 38 of 62 PageID #:9964




                                                                           38



        1   Court--

        2               THE COURT:     Uh-huh.

        3               MS. DiPONIO:     --(inaudible) with regard to

        4    (inaudible) and that's as I had indicated before it wasn't a

        5   disclosure--a full disclosure as to what was (inaudible).

        6               MR. SALZMAN:     I'm having a little trouble hearing.

        7              MS. DiPONIO:      Oh, I'm sorry.

        8               THE COURT:     She's just clarifying what she believes

        9   the real issue is in terms of the disclaimer and the

       10   disclosure of the disclaimer.         All right.

       11              MR. BLACK:      Your Honor, we'd be happy to walk you

       12   through the paper trail on what was disclosed and when it was

       13   disclosed today, we'll be happy to do it in an evidentiary

       14   hearing.

       15               THE COURT:     Yeah.     We'll need a full evidentiary

       16   hearing for that; I want to get the transcript of the

       17   appointment hearing before we do any of that.

       18               Yes, Ms. Wrigley?

       19              MS. WRIGLEY:      Shall I come to the mike?

       20               THE COURT:     Yeah.

       21              MS. WRIGLEY:      Your Honor, I feel I at least

       22   deserve--first of all, I'm here on behalf of Joanne Black, my

       23   cousin.    She asked me to come specifically.        The main reason

       24   that I'm here is because as her advocate and hopefully soon

       25   to be her guardian in New York, whether it just be of her




                                                                                BLACK016651
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 39 of 62 PageID #:9965




                                                                          39



        1   person or both person and property.

        2              I have been close to her her--most of her life.             I

        3   did side with Bernie when she was in an extremely difficult

        4   psychotic place when she was here in--as a transient in

        5   Denver for numerous months.      And I sided with her brother

        6   because I didn't know what else to do.       She needed help.
        7              And I assumed at that time that after his mother
        8   died that I knew she had inherited a tremendous amount of

        9   money that he was going to hold that money safe for her.           I

       10   was never ever informed that any of the money from Vanguard

       11   that was POD to her and Fidelity was ever going to be divided
       12   two-thirds, one-third.     I knew that the real estate was going
       13   to be divided two-thirds, one-third, but I assume that all of

       14   the money in Vanguard and Fidelity was going to be held in

       15   safety for her.
       16              I did not find out until last summer that there was

       17   any question that that money had not been held.        And we had a
       18   big argument about that and he knows that.        I was furious
       19   that he had even removed the money from Vanguard, I had no
       20   idea he moved it to Chase; he completely ignored my--you
       21   know, my being upset.     And Joanne and I were estranged during

       22   this time because she thought I was part of Bernie's plan to
       23   take her money.

       24              We became close again through Esaun who was working

       25   closely with her and that was all set up by me with Bernie's




                                                                               BLACKO 16652
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 40 of 62 PageID #:9966




                                                                           40



        1   assistance.     And I've been in close contact this entire time

        2   with her doctors; I've set up an entire support system and

        3   program.     Joanne and I speak almost daily.

        4                Let's see, Bernard has no relationship whatsoever
        5   with Joanne.     She does not want him in her life; she is

        6   completely lucid, competent, capable of taking care of most

        7   of her--you know, most of the things in her life with a

        8   tremendous support team behind her.       She does not want

        9   Bernard to be a conservator nor be a part of her life at this

       10   point.     He has never been--taken an active role in her life.

       11                I have no interest in her money.     He has not paid

       12   me a penny to reimburse me for anything that I have done.             I
       13   have paid all of her dental, medical bills, until December
       14   30th I was paying for all of her food, all of her expenses,

       15   everything out of my own pocket.

       16               Her--the lawyer fees that she had requested me to
       17   take on, anything you can think of were all paid out of

       18   pocket by me.     He has not paid me back for anything.       So what

       19   he's talking about my spending and spending, I have no clue
       20   because he's not paid me back--I have not been paid back

       21   anything.

       22               And, you know, I'm financially solvent; I have no
       23   need.    Everything that I have done has been documented with

       24   the attorneys in New York.      Let me see there's one last

       25   thing, both my brother and I love Joanne deeply.         We have




                                                                                BLACKO 16653
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 41 of 62 PageID #:9967




                                                                          41



        1   always had a very close relationship with her.

        2              All the doctors and the entire family knows this

        3   and I don't have any idea what Bernie wants from this, all I

        4   know is that I am here representing Joanne.        I have always

        5   been behind Joanne whether she has been with me--that's

        6   another story--but right now she is on medication, she is--

        7   this is the best recovery she has ever had.

        8               I am paying for--aside from Nissan (phonetic)--we

        9   won't get into that, but I am paying for Lois Orlin, who is a

       10   psychiatric case manager--everything is coming out of my own

       11   pocket.

       12              THE COURT:     And why can't you authorize this out of

       13   the Supplemental Needs Trust?

       14              MR. DAIN:     I have authorized it, Your Honor,    and

       15   we've documented it, Mr. Black--

       16              MR. BLACK:     Excuse me,   there has been no request of

       17   any payment out of the Supplemental Needs Trust with the

       18   following exception, Cherie requested reimbursement for

       19   dental bills and refused to provide me with a receipt.

       20              MS. WRIGLEY:     I have sent him two different

       21   receipts from the doctor's office and he--

       22              THE COURT:     Okay.

       23              MS. WRIGLEY:     --claimed that they weren't correct.

       24              THE COURT:     All right.

       25              MR.   DAIN:   Your Honor,   just--




                                                                               BLACKO 16654
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 42 of 62 PageID #:9968




                                                                           42


        1              THE COURT:     No, just a second.

        2              MR. DAIN:    Okay.

        3              THE COURT:     Mr. Salzman?

        4              MR. SALZMAN:     Yes, Your Honor.
        5              THE COURT:     Is there anyone in New York that can

        6   handle being the rep payee and that sort of thing?

        7              MR. SALZMAN:     An entity or--

        8              THE COURT:     Or--is there some--he we have a trust

        9   organization that--that does that sort of thing, is there

       10   anything similar or a fiduciary relationship, entity or

       11   person that you're aware of that can step in for that?

       12              MR. SALZMAN:     Not just--not just to serve as rep

       13   payee, no, Your Honor.
       14              THE COURT:     All right.     All right.   At this--all

       15   right--thank you, Ms. Wrigley.

       16              MS. WRIGLEY:     Okay.
       17              THE COURT:     At this point I am satisfied that I

       18   don't think Mr. Pinto should become--be the rep payee.
       19   There's too many issues surrounding whatever expenses--he's

       20   got to provide a full accounting.         Someone needs to be the
       21   rep payee and get any backed up funds as Mr. Black has

       22   represented.

       23              But what I'm ordering is that everything is frozen
       24   except for the Social Security and the workmen's comp funds

       25   from Travelers, they need to go into a separate




                                                                                BLACKO 16655
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 43 of 62 PageID #:9969




                                                                           43



        1   conservatorship account that's going to be managed by Ms.

        2   Peterson that will go to pay her monthly living expenses.

        3              There's clearly a huge dispute regarding who is

        4   going to be the conservator going forward; that issue does

        5   need to be handled by the court in New York.         So it will be--

        6   from what I'm hearing today there is--Mr. Black wants to

        7   continue, Ms. Wrigley wants to be appointed--or maybe that

        8   court needs to consider a professional fiduciary and take the

        9   family out of it all together.         But I will leave that

       10   specific decision to that court.

       11              MR. SALZMAN:     Your Honor, the issue here is timing;

       12   we are currently scheduled to be heard on--on April 30th and

       13   May 1st with regard to this case.

       14              THE COURT:     Okay.

       15              MR. SALZMAN:     If there is--lacking your permission

       16   we cannot go forward here in New York, we have--I--as has

       17   Colorado--we have Uniform Adult Guardianship and Protective

       18   Proceedings Jurisdiction Act.      So as long as there is a

       19   pending--an actual conservator in Colorado we don't have

       20   jurisdiction here in New York without your permission or

       21   instructions with regard to how we should proceed.

       22              THE COURT:     All right.     So I'll include in the

       23   order that the special conservator here is just an interim

       24   person pending the proceedings and determination in New York

       25   who should act as the conservator going forward.




                                                                                BLACKO 16656
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 44 of 62 PageID #:9970




                                                                          44



        1              MR. SALZMAN:     Thank you, Your Honor.

        2               THE COURT:    Is that sufficient?

        3              MR. SALZMAN:     I think that would be sufficient,

        4   Your Honor.

        5              THE COURT:     Could it be construed in another way?

        6              MR. SALZMAN:     I don't believe so.    I mean I--I

        7   would like to see what Mr. Glatstein has to say, if he--if he

        8   would agree with that.

        9              THE COURT:     Okay.

       10              MR. GLATSTEIN:     Your Honor,   I think the New York

       11   court is appropriately respecting the authority of this

       12   Court.   And under the Jurisdiction Act there is--part of the

       13   reason for that is to make sure there is not a gap.

       14              And if the Court appoints Ms. Peterson as a special

       15   conservator here under the Jurisdiction Act she could easily

       16   register in New York--unless Mr. Salzman tells me they

       17   haven't adopted that part--so if there is anything in New

       18   York pending further determination--

       19              THE COURT:     Why does she need to register?

       20              MR. GLATSTEIN1     If--if New York--

       21              THE COURT:     Why can't she just hand it over to

       22   whoever gets appointed?

       23              MR. GLATSTEIN:     Well, once they get it appointed,

       24   yes, if there's any gap at New York or anything that needs to

       25   be done if that hearing is continued because this Court




                                                                               BLACKO 16657
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 45 of 62 PageID #:9971




                                                                          45



        1   hasn't terminated the registration is a possibility, I just

        2   put it out there.     That there should not be any gap and that

        3   hearing should not be further delayed because this Court may

        4   have further review matters.

        5              MR. SALZMAN:     If the Court could indicate that, you

        6   know,   it desires the New York court to proceed with the

        7   understanding that once the New York court makes a decision

        8   there would then be the usual transfer of procedures under

        9   the Uniform Act once the accountings are completed in

       10   Colorado I think that would be sufficient and I think satisfy

       11   all procedural niceties.

       12              THE COURT:     Okay.

       13              MR. BLACK:     Your Honor,   I am being shot at in two

       14   states, Ms. Dain (sic)     and Ms. Wrigley are attempting to

       15   defunct both the Issue Trust and the Supplemental Needs Trust

       16   because that would be the consequence of reversing the

       17   disclaimer.

       18              I ask that I have permission to use conservatorship

       19   funds to defend my actions as conservator.        I request that I

       20   have permission to pay reasonable legal fees to continue to

       21   defend my actions as conservator.

       22              I'll be happy to pay on Joanne but I don't think

       23   it's fair for them to be shooting at me in two states and

       24   causing me to incur substantial legal expense.        I believe

       25   that those are appropriate uses of the trusts and I believe




                                                                               BLACK016658
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 46 of 62 PageID #:9972




                                                                          46



        1   that those are appropriate uses of the conservatorship funds.

        2   And I ask that you allow me to continue to pay reasonable

        3   legal expenses to defend against what I believe are

        4   completely made up, inflated, false claims in two states.

        5              MR. SALZMAN:     Your Honor, I would ask that the

        6   Court delay that decision in a resolution of this matter and

        7   I think depending on the findings of fact both of this Court

        8   in New York I think that that--those would be relevant in

        9   terms of whether or not Mr. Black would be entitled for

       10   reimbursement for his fees.

       11              Certainly if there was significant malfeasance

       12   under New York law he would not.       I'm guessing your procedure

       13   would not be terribly dissimilar.

       14              THE COURT:     Right.   Well, I guess what I'm--what

       15   I'm hearing is there most likely is not going to be any

       16   problem with the actual accounting.       The real issue is this

       17   business about the disclaimer.      And that remains to be seen.

       18              But I agree I think I need to hold that in

       19   abeyance, but I won't--I won't order it now, but I'll take

       20   that under advisement pending the results of the--Ms. Kerr's

       21   accounting, forensic accounting, and the evidentiary hearing

       22   that we're going to have with regard to this disclaimer

       23   business, but I see that as two separate things if you will.

       24              MR. BLACK:     So let me understand, if I can, I'm

       25   authorized to continue to pay legal fees, obviously subject




                                                                               BLACKO 16659
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 47 of 62 PageID #:9973




                                                                          47


        1   to a requirement that if there's misconduct I have to return

        2   them?

        3              THE COURT:     No,   I'm not authorizing payment for

        4   legal fees at this point.        I'm holding it in abeyance pending

        5   the results of the accounting and the evidentiary hearing to

        6   determine whether or not it's appropriate.

        7              MS. DiPONIO:     Your Honor, if I may, Ms. Young and I

        8   have not submitted an invoice in this case since 2013 about--

        9   when we were first appointed.

       10              THE COURT:     Uh-huh.

       11              MS. DiPONIO:     I would ask that legal fees be

       12   allowed, should we submit an invoice for work that has been

       13   done to date and that Ms. Peterson be allowed to pay those

       14   from the conservator account?

       15              THE COURT:     I don't--I mean she's got limited funds

       16   to work with.

       17              MS. DiPONIO:     Right.

       18              THE COURT:     She's only got the two things, the

       19   Social Security and the Travelers workmen's comp going into

       20   that.

       21              MS. DiPONIO:     So we will have to wait to submit our

       22   invoices until after the evidentiary hearing or--

       23              THE COURT:     I think so at this point, uh-huh.        And

       24   --yeah, it's probably the best way to deal with it.

       25              MS. DiPONIO:     Okay.




                                                                               BLACKO 16660
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 48 of 62 PageID #:9974




                                                                          48



        1              THE COURT:     Okay.   Do we want to try and set a

        2   hearing at this point or do we just want to wait until the

        3   accounting and the transcripts come in?

        4              MR. GLATSTEIN:     Your Honor,   I think it would be

        5   best to get the accounting.       Ms. Kerr is working very quickly

        6   but--

        7              THE COURT:     Okay.

        8              MR. GLATSTEIN:     --it's hard to gauge.

        9              THE COURT:     All right.   Let me yield some

       10   resolution--I'll get the transcript ordered this week as

       11   well.

       12              MR. GLATSTEIN:     Your Honor,   I ordered a transcript

       13   already, we will be happy to make that available to the

       14   Court.

       15              THE COURT:     Of the appointment hearing?

       16              MR. GLATSTEIN:     Right.

       17              THE COURT:     Okay.· And the other parties as well?

       18              MR. GLATSTEIN:     Anyone that requests it.

       19              MS. DiPONIO:     Your Honor, I would like a copy of

       20   the transcript as well.

       21              MR. DAIN:    And, Your Honor, we weren't--I wasn't at

       22   the hearing, so, yeah, I'll need a copy.

       23              THE COURT:     All right.

       24              MS. YOUNG:     I did not request it, but I do--would

       25   like a copy.




                                                                               BLACKO 16661
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 49 of 62 PageID #:9975




                                                                           49



        1               THE COURT:     All right.     So that will be provided to

        2   Court, counsel.    Okay.     All right.    So this what I've got

        3   folks,   I'll just recap, I'm granting the request to appoint

        4   Nancy Peterson as special conservator pending conclusion of

        5   these proceedings and the appointment of a conservator in New

        6   York State.

        7              Mr. Black's letters will not be reissued by this

        8   Court at this time.      And his conservatorship is suspended

        9   pending completion of these proceedings.

       10              And I will--I'm happy to make it very clear that

       11   these orders are more proactive in nature just to set this

       12   case on an even keel so that there's a clean slate going in.

       13               The New York court will take its evidence and make

       14   its decision but the suspension is not to be considered as a

       15   black mark standing alone against Mr. Black.

       16              An individual needs to be identified for

       17   appointment in New York State, either Mr. Black, Ms. Wrigley,

       18   or a professional fiduciary or someone else.          All of the

       19   assets except for the Social Security and the workmen's comp

       20   are frozen at this point.

       21               If there needs to be any distributions from the

       22   Supplemental Needs Trust beyond what these two funding

       23   sources provide we're going to have to have a motion before

       24   this Court.

       25              MR. SALZMAN:      Your Honor, may--may I make an




                                                                                BLACKO 16662
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 50 of 62 PageID #:9976




                                                                          50



        1   inquiry?

        2               THE COURT:    Just a minute.    The Social Security

        3   representative payee needs to be changed either to Ms.
        4   Peterson or another individual.        And the Social Security

        5   funds and the workmen's comp funds are to be redirected into
        6   a conservatorship account that Ms. Peterson will open so that

        7   she can pay the--Ms. Black's monthly living expenses.

        8              Any overage she'll manage and keep track of.          Mr.
        9   Pinto will provide a full accounting of funds under his
       10   control to Ms. Kerr and cooperate with transferring the
       11   representative payee.

       12              MR. BLACK:     Your Honor, may I request that the--you
       13   allow the Supplemental Needs Trust, the Issue Trust, and the
       14   2013 Trust to pay income taxes and to pay the reasonable fees

       15   of an income tax accountant, those need to be paid?
       16              THE COURT:     Any objections?

       17              MS. DiPONIO:     No objection.
       18              MR. DAIN:     Well, I would have no objection, Your
       19   Honor, but Ms. Kerr in her report indicates there as a
       20   payment of $20,000 to an accounting firm which she can't

       21   understand for a tax return--why it was that significant.              So

       22   as long as it's without prejudice and disgorgement and, in
       23   fact, there is some overpayment of these accounting things--

       24   or these tax returns.
       25              THE COURT:     All right.    So that request is granted.




                                                                               BLACKO 16663
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 51 of 62 PageID #:9977




                                                                            51



        1   So the trusts funds at this point in time are frozen except

        2   for the payment of legal accounting fees and related income

        3   taxes.
        4              MR. BLACK:    I have one more request--
        5              THE COURT:    Can I finish my order first?
        6              MR. BLACK:    Yeah.
        7              THE COURT:    Thank you.   All right.    The--Mr.

        8   Glatstein has indicated that he has already either ordered or

        9   obtained a transcript of the appointment hearing that was

       10   held before this Court in 2012.       He will provide a copy to
       11   the Court and to all counsel of record.
       12              At this point pending the results of Ms. Kerr's
       13   accounting which issues have yet to be identified, if any,

       14   the issue before this Court is whether or not the disclaimer

       15   should have acted to divest Joanne Black of one-third of the
       16   nonprobate assets that she received from her mother.           If
       17   anyone thinks that that should be worded a little bit

       18   differently I'm happy to hear that.

       19              And the trust can pay--again the legal and

       20   accounting fees and the income taxes accrued during this time
       21   period.

       22              Okay.    Yes, Mr. Black?
       23              MR. BLACK:    There may be the need to pay additional
       24   fees to Pam Kerr.     I don't know--we paid her so far $10,000,

       25   there may be additional fees, so I would request approval--




                                                                                 BLACKO 16664
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 52 of 62 PageID #:9978




                                                                              52



        1               THE COURT:     I'm sure she'll be happy to--

        2               MR. BLACK:     --to pay those as well.

        3               THE COURT:     --generate a bill and we'll take that

        4   up as well.

        5               Mr. Salzman, you had another clarification

        6   question?

        7               MR. SALZMAN:     When the Court says the term all

        8   assets, I assume what the Court means is the 1997 Issue Trust

        9   and the 1997--a trust for the benefit of Joanne Black; is

       10   that correct?

       11               THE COURT:     Three trusts, right?

       12               MR. SALZMAN:     Oh--

       13               THE COURT:     Supplemental Needs Trust, Issue Trust,

       14   and she's got another trust.

       15               MR. SALZMAN:     Right.    Now, is the--now, with regard

       16   to the 2013 Trust is that frozen or is that to be transferred

       17   to Ms . Peterson?

       18               THE COURT:     No, we're not transferring any trusts

       19   to Ms. Peterson.

       20               MR. SALZMAN:     Or the proceeds in the account, okay.

       21   Now--so--so does that mean that the--so in that--that trust

       22   has not been approved, are those assets now considered

       23   guardianship assets?

       24               THE COURT:     No.    At this point I'm just freezing.it

       25   until we figure it out..         I'm not transferring anything.        And




                                                                                   BLACKO 16665
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 53 of 62 PageID #:9979




                                                                             53



        1    if money in trust--other than what I've stated on the record

        2    --needs to be used a motion is to be filed here and I'm just

        3    going to hang on to everything until the New York court

        4    decides who is going to be in charge of the funds.           Because

        5    you--you don't have an appointment yet, right?

         6                MR. SALZMAN:     Correct, Your Honor, thank you very

        7    much.

        8                 THE COURT:     Right.   Okay.

        9                 MS. DiPONIO:     Your Honor,    if I may--if we could

       10    add--and I apologize (inaudible) of this,          if we could add to

       11    your order also that the 2013 Special Needs Trust be

       12    submitted to the Court for approval since that was never

       13    submitted.

       14                 THE COURT:     Okay.

       15                 MR. DAIN:    It's actually called the 2013 Joanne

       16    Black Trust.

       17                 THE COURT:     Okay.    So, Mr. Glatstein, copies of all

       18    these--I know that there's one of record in here.

       19                 MR. GLATSTEIN:     Correct.

       20                 THE COURT:     You submitted one of the trusts in

       21    2012, but can you just resubmit all three of them?

       22                 MR. GLATSTEIN:     Certainly.    Certainly.

       23                 THE COURT:     And then if anyone thinks it's

       24    beneficial that I have a discussion about the jurisdictional

       25    aspects with the New York court I'm happy to entertain that




                                                                                  BLACKO 16666
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 54 of 62 PageID #:9980




                                                                            54


        1   if you folks want to set that up or approach the judge out
        2   there.

        3              MR. SALZMAN:     I can--or I will--I discussed that

        4   with the judge but I think that with an appropriate order

        5   from you I think he'll be more than happy to go forward.

        6              THE COURT:     Okay.     Yes.    It's not my intention to
        7   keep him from going forward because it's clear that this
        8   can't stay in Colorado.      It has to be moved to New York State
        9   where she lives.

       10              MS. DiPONIO:     And, Your Honor, I will work with Mr.
       11   Salzman and get any of the Court documents from New York and

       12   provide them to you so that you have knowledge of what the
       13   court is doing out there and I'll keep you updated if--if Mr.

       14   Salzman agrees that that would (inaudible)--

       15              THE COURT:     Uh-huh.
       16              MS. DiPONIO:     --well that way you know what--what

       17   is entered and you're privy to that.

       18              THE COURT:     Okay.     Mr. Dain, anything else?
       19              MR. DAIN:    Just in terms of the suspension of the
       20   conservatorship, we have·--I no intention--of New York saying

       21   in and of itself that means--means anything, but this--this

       22   statement of a black mark, I assume that 1 s was a concept not
       23   actually stating--
       24              THE COURT:     Right.

       25              MR. DAIN:    --yes.      Okay.   Then--then I'm fine,




                                                                                 BLACKO 16667
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 55 of 62 PageID #:9981




                                                                             55



        1   nothing else.    Thank you very much, Your Honor.

        2              THE COURT:     Okay.    Mr. Glatstein, anything?

        3              MR. GLATSTEIN:       No, Your Honor?

        4              THE COURT:     Ms. Young?

        5              MS. YOUNG:     (No audible response.)

        6              THE COURT:     Ms.   DiPonio?

        7              MS. DiPONIO:     No, Your Honor.

        8              THE COURT:     And, Mr. Salzman, anything else?

        9              MR. SALZMAN:     Nothing else, thank you very much for

       10   allowing us to participate by phone.

       11              THE COURT:     Of course.       All right.   Then I think

       12   then we're done for the day and we will at this point look

       13   for copies of everything that I've ordered and Ms. Kerr's--

       14              MS. DiPONIO:     Your Honor--

       15              THE COURT:     --accounting.

       16              MS. DiPONIO:     --are we going to set a date?

       17              THE COURT:     I heard that you wanted to wait until

       18   the accounting was received before setting a date.

       19              MR. DAIN:    Maybe we could just--and I hate to use

       20   the word placeholder because that's insulting to the Court's

       21   calendar but I--Ms. Wrigley and I come from California; I'm

       22   an attorney as well.

       23              THE COURT:     Okay.

       24              MR. DAIN:    And if we don't have a date certain-·-

       25   whatever date that the Court might set is going to--you know,




                                                                                  BLACKO 16668
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 56 of 62 PageID #:9982




                                                                            56



        1   it might just cause a snowball problem, so is there any way

        2   that we could just do that maybe six weeks out or--

        3               (Pause.)

        4               THE COURT:      Can you--do you have access to it--you

        5   don't?

        6               MR. DAIN:      No.

        7               THE COURT:      All right.     I'll have to--the problem

        8   is the electronic calendar is not on this terminal so--

        9               MR. DAIN:      Okay.

       10               THE COURT:      --if you--we can certainly fly some

       11   dates but if--I'll go off the record and get some though.

       12               MR. DAIN:      If--if Your Honor would that would be

       13   great.

       14               THE COURT:      All right.     Thank you.

       15               (Whereupon,     a recess was taken.)
       16               THE COURT:      Back on the record and you wanted a

       17   full day, right?

       18               MR. DAIN:      Yes, Your Honor.

       19               MR. GLATSTEIN;         Yes.

       20               THE COURT:      Okay.     So here we go, starting on May

       21   20th __ so the 20,   21,   22, 26, 28, 29 in May.

       22               MR. GLATSTEIN;         Your Honor, Mr. Black is out of the

       23   country from May 15, till June 8th or 9th?

       24               MR. BLACK:      gth.

       25               THE COURT:      Okay.     So none of those are going to




                                                                                 BLACKO 16669
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 57 of 62 PageID #:9983




                                                                            57


        1   work then.     And then we're probably into July after that.

        2                MR. GLATSTEIN:        End of June?

        3                UNIDENTIFIED SPEAKER:        ( Inaudible) .

        4                THE COURT:     Is there any late June dates?

        5                UNIDENTIFIED SPEAKER:        ( Inaudible) .

        6                THE COURT:     What about the week of the 15th of

        7   June?

        8                MR. GLATSTEIN:        You leave--

        9                MR. DAIN:    May 15th?

       10                THE COURT:     June.

       11                MR. DAIN:    Oh, June.

       12                MR. GLATSTEIN:        June 15th.

       13                MR. BLACK:     Yeah,    that's fine.

       14                THE COURT:     Yes?

       15                MR. GLATSTEIN:        Yes.

       16                MR. DAIN:    Yes.

       17                MS. DiPONIO:     That's fine,       Your Honor.

       18                THE COURT:     Okay.     So any day that week will work,

       19   the 15th.

       20                MR. DAIN:    Any of those dates will work for me;

       21   that's fine.

       22                THE COURT:     Mr. Glatstein, any preferences?

       23                MR. GLATSTEIN:        Friday, June 19th would be best on

       24   my calendar or Monday.

       25                MR. DAIN:    I'm sorry which Monday?




                                                                                 BLACKO 16670
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 58 of 62 PageID #:9984




                                                                                58



        1              MR. GLATSTEIN:         Monday--

        2              THE COURT:       Monday the 15th?

        3              MR. GLATSTEIN:         Monday the 15th.

        4              UNIDENTIFIED SPEAKER:          15th or (inaudible).

        5              UNIDENTIFIED SPEAKER:          (Inaudible).

        6              MR. GLATSTEIN:         Earlier in the week?

        7              THE COURT:       Monday the 15th?

        8              UNIDENTIFIED SPEAKER:          (Inaudible) .

        9              THE COURT:       No.     Tuesday the 16th?

       10              UNIDENTIFIED SPEAKER:          I can do (inaudible).

       11              THE COURT:       Any takers for Tuesday the 16th?

       12              MR. DAIN:    Let's do the 15th; we'll just have to do

       13   it on Mr. Glatstein' s calendar--the 15th.

       14              THE COURT:       All right.

       15              UNIDENTIFIED SPEAKER:          ( Inaudible) .

       16              MS. DiPONIO:       And what time, Your Honor,       9?

       17              THE COURT:       Yeah.     All right.     So Monday, June

       18   15th, shall we set some time aside like a half day on the

       19   Tuesday just in case?

       20              MR. DAIN:    Yeah, that would be--

       21              MS. DiPONIO:       Probably it would be safe to do.

       22              THE COURT:       Morning or afternoon?

       23              MS. DiPONIO:       Morning.

       24              THE COURT:       Okay.

       25              MS.   DiPONIO:     Ira, did you hear those dates?           Are




                                                                                     BLACK016671
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 59 of 62 PageID #:9985




                                                                          59



        1   those okay with you?

        2              MR. SALZMAN:     The 15th is--is not great for me.      I

        3   can--it's my 40th wedding anniversary, I was supposed to be
        4   home that night.

        5              MS. DiPONIO:     Oh, no~
        6              MR. SALZMAN:     Any other day that week would be
        7   fine.

        8              MS. DiPONIO:     Then we can--16th okay?
        9              UNIDENTIFIED SPEAKER:       We couldn't fly out if he
       10   had t be home that night, so--

       11              MS. DiPONIO:     Oh, you'd be planning on coming out,
       12   you wouldn't do it by phone?
       13              MR. SALZMAN:     It's unclear at this point, you know,
       14   unclear.

       15              THE COURT:     Well, by then there should be a
       16   conservatorship appointment in New York, correct?
       17              MR. SALZMAN:     Yeah.
       18              THE COURT:     Is that right?

       19              MR. SALZMAN:     I would hope so, yes.
       20              THE COURT:     Okay.
       21              MR. DAIN:    Okay.     So that way--that would alleviate

       22   the need--so then, Ira, maybe if you participated it would
       23   just be by phone.

       24              MR. SALZMAN:     But, I guess even if I1m by phone,

       25   you know, you' re going to run late for me.       Look, I don't




                                                                               BLACKO 16672
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 60 of 62 PageID #:9986




                                                                            60



        1   want to stand in the way, I'll work around it.

        2                THE COURT:     Okay.

        3                MR. SALZMAN:     But obviously any other day that week

        4   would be better.

        5                MR. DAIN:    Mr. Glatstein, what were the other days

        6   that week?

        7                MR. GLATSTEIN:       16th or the 17th are fine.

        8                MR. DAIN:    Could we do the 17th and the morning of

        9   the 18th then?

       10                MR. GLATSTEIN:       The 18th is problematic for me.

       11   15, 16, 17th, work.

       12                MR. DAIN:    Okay.     16 and the 17th, is that okay,

       13   Your Honor?

       14                THE COURT:     That's fine.

       15                MR. DAIN:    Okay.

       16                THE COURT:     Okay.    So you want to do the full day

       17   on the 16th then?

       18                MR. DAIN:    Yes, Your Honor.

       19                THE COURT:     Okay.

       20                MS. DiPONIO:     And then maybe reserve--

       21                THE COURT:     In the morning of the 17th?

       22                MS. DiPONIO:     --morning on the 17th.

       23                THE COURT:     Okay.    We'll schedule it--of course if

       24   you enter into some kind of other stipulations before then,

       25   you know, advise the Court and we'll deal with that when it




                                                                                 BLACKO 16673
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 61 of 62 PageID #:9987




                                                                          61



        1   comes up.    Okay.

        2               MR. DAIN:    Thank you so much, Your Honor.

        3               THE COURT:     Okay.

        4               MS. DiPONIO:     Thank you, Your Honor.

        5               THE COURT:     Thank you; Mr. Salzman.

        6               MR. SALZMAN:     Your Honor, thank you very much.

        7               (Whereupon, the proceeding was concluded.)

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                                                               BLACK016674
Case: 1:17-cv-00101 Document #: 371 Filed: 07/12/19 Page 62 of 62 PageID #:9988




                                                                          62




            CERTIFICATE



            STATE OF COLORADO



            COUNTY OF DENVER



                        I, Theresa Ornelas, Transcriptionist for the Denver

            Probate Court,   in the State of Colorado, do hereby

            certify that the above and foregoing is a transcript of

            the recorded proceedings, based upon the quality of

            the recording and my ability to understand it, taken at the

            date and time set forth on Page One hereof.

                       DATED at Denver, Colorado, this 14th day of April,

            2015.




                                        ls/Theresa Ornelas

                                         Theresa Ornelas
                                         Official Transcriber
                                         Federal Reporting Service
                                         17454 E. Asbury Place
                                         Aurora, CO 80013




                                                                               BLACK016675
